     Case 4:19-cv-00611-O Document 17 Filed 04/24/20            Page 1 of 1 PageID 50



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

DONG SHEI FEI,                               §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 4:19-cv-00611-O-BP
                                             §
MARK KOUMANS and                             §
WILLIAM BARR,                                §
                                             §
       Defendants.                           §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. ECF No. 16. No objections were filed, and the Magistrate Judge’s Recommendation

is ripe for review. The District Judge reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the undersigned District Judge believes that the

Findings and Conclusions of the Magistrate Judge are correct, and they are accepted as the

Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED as MOOT.

       SO ORDERED on this 24th day of April, 2020.



                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE
